Case: 5:11-cr-00080-KKC-CJS Doc #: 81 Filed: 05/08/20 Page: 1 of 1 - Page ID#: 274




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

 UNITED STATES OF AMERICA,                     CRIMINAL NO. 5:11-80-KKC-CJS

      Plaintiff,


 V.                                                  OPINION AND ORDER


 AUGUSTUS DYON SANFORD,

      Defendant.



                                       *** *** ***

      This matter is before the Court on Defendant’s notice to withdraw. On February 27,

2020, Defendant Augustus Dyon Sanford filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. (DE 77.) On May 4, 2020, Defendant filed a notice

stating that he wishes to withdraw that motion. (DE 80.)

      Accordingly, the Court hereby ORDERS that Defendant’s motion to vacate, set aside,

or correct his sentence (DE 77) is DENIED as moot.

      Dated May 8, 2020
